Dismissed and Memorandum Opinion filed Mary 25, 2006








Dismissed and Memorandum Opinion filed Mary 25, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00060-CV
____________
 
CYNTHIA BELLEGGIE, ET AL,
Appellants
 
V.
 
RUSSELL TODD VOELKEL,
Appellee
 

 
On Appeal from County Civil Court
at Law No. 4
Harris County
, Texas
Trial Court Cause No.
851,636
 

 
M E M O R A N D U M  O
P I N I O N
This appeal is from a judgment signed January 12, 2006.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On April 17, 2006, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 25, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.